     DAVID D. FISCHER (SBN 224900)
1    LAW OFFICES OF DAVID D. FISCHER, APC
     5701 Lonetree Blvd., Suite 312
2
     Rocklin, CA 95765
3    Tel. (916) 447-8600
     Fax (916) 930-6482
4    E-Mail: davefischer@yahoo.com
5
     Attorney for Defendant
6
     DANIEL ZHU

7
                         IN THE UNITED STATES DISTRICT COURT FOR THE
8
                                EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                     )       No. 2:18-CR-00198 MCE
                                                   )
11
                                                   )       STIPULATION AND ORDER CONTINUING
            Plaintiff,                             )       STATUS CONFERENCE
12
                                                   )
     v.                                            )
13
                                                   )       Date: August 22, 2019
     DANIEL ZHU,                                   )       Time: 10:00 a.m.
14
                                                   )       Court: Hon. Morrison C. England, Jr.
                                                   )
15          Defendant.                             )
                                                   )
16
                                                   )
                                                   )
17

18
                                           STIPULATION
19
                    Plaintiff United States of America, by and through its counsel of record, and
20
     defendant, by and through defendant’s counsel of record, hereby stipulate as follows:
21
                    1. By previous order, this matter was set for status on August 22, 2019.
22
                    2. By this stipulation, defendant now moves to continue the status
23
     conference until December 5, 2019, and to exclude time between August 22, 2019, and
24
     December 5, 2019, under Local Code T4. 3.
25
                    The parties agree and stipulate, and request that the Court find the following:
26
                    a) The discovery associated with this case initially included thousands of
27
     pages of investigative reports, bank and business records, real estate records, and
28
     audiovisual material. All of this discovery had been either produced directly to counsel


                                                       1
1    and/or made available for inspection and copying. On April 16, 2019, the Court ordered
2    this case related with Case Nos. 2:18-cr-134 and 2:18-cr-258. As a result, the government
3    produced all of the discovery from those related cases to counsel in this case. That
4    discovery includes over 1.2 million pages of email records, investigative reports, and other
5    items obtained during the investigation.
6                  b) Counsel for defendant requires additional time to review the charges,
7    consult with his client, review this discovery with his client, and otherwise to prepare for
8    trial.
9                  c) Counsel for defendant believes that failure to grant the above-requested
10   continuance would deny him/her the reasonable time necessary for effective preparation,
11   taking into account the exercise of due diligence.
12                 d) The government does not object to the continuance.
13                 e) Based on the above-stated findings, the ends of justice served by
14   continuing the case as requested outweigh the interest of the public and the defendant in
15   a trial within the original date prescribed by the Speedy Trial Act.
16                 f) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
17   § 3161, et seq., within which trial must commence, the time period of August 22, 2019 to
18   December 5, 2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),
19   B(iv) [Local Code T4] because it results from a continuance granted by the Court at
20   defendant’s request on the basis of the Court’s finding that the ends of justice served by
21   taking such action outweigh the best interest of the public and the defendant in a speedy
22   trial.
23                 4. Nothing in this stipulation and order shall preclude a finding that other
24   provisions of the Speedy Trial Act dictate that additional time periods are excludable from
25   the period within which a trial must commence.
26                 IT IS SO STIPULATED.
27

28
     Dated: August 21, 2019                     MCGREGOR W. SCOTT
                                                United States Attorney

                                                  2
1

2                              /s/ MATTHEW M. YELOVICH
                               ROGER YANG
3
                               MATTHEW M. YELOVICH
4                              Assistant United States Attorneys
5
     Dated: August 21, 2019    /s/ David Fischer
6
                               David Fischer Counsel for
7                              Defendant Daniel Zhu
8

9

10                             ORDER
11

12         IT IS SO ORDERED.
13   Dated: August 21, 2019
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                 3
